UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-11954 VORNADO REALTY TRUST (Exact name of registrant as specified in its charter) Maryland 22-1657560 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 888 Seventh Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 894-7000 (Registrants telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. x Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer (Do not check if smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of March 31, 2010, 181,913,554 of the registrants common shares of beneficial interest are outstanding. PART I. Financial Information: Page Number Item 1. Financial Statements: Consolidated Balance Sheets (Unaudited) as of March 31, 2010 and December 31, 2009 3 Consolidated Statements of Income (Unaudited) for the Three Months Ended March 31, 2010 and 2009 4 Consolidated Statements of Changes in Equity (Unaudited) for the Three Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements (Unaudited) 8 Report of Independent Registered Public Accounting Firm 31 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures About Market Risk 54 Item 4. Controls and Procedures 55 PART II. Other Information: Item 1. Legal Proceedings 56 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 5. Other Information 57 Item 6. Exhibits 57 Signatures 58 Exhibit Index 59 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements VORNADO REALTY TRUST CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share and per share amounts) ASSETS March 31, December 31, Real estate, at cost: Land $ $ Buildings and improvements Development costs and construction in progress Leasehold improvements and equipment Total Less accumulated depreciation and amortization ) ) Real estate, net Cash and cash equivalents Short-term investments Restricted cash Marketable securities Accounts receivable, net of allowance for doubtful accounts of $50,797 and $46,708 Investments in partially owned entities, including Alexanders of $197,181 and $193,174 Investment in Toys R Us Mezzanine loans receivable, net of allowance of $185,738 and $190,738 Receivable arising from the straight-lining of rents, net of allowance of $5,108 and $4,680 Deferred leasing and financing costs, net of accumulated amortization of $201,565 and $183,224 Due from officers Other assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Notes and mortgages payable $ $ Senior unsecured notes Exchangeable senior debentures Convertible senior debentures Revolving credit facility debt Accounts payable and accrued expenses Deferred credit Deferred compensation plan Deferred tax liabilities Other liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests: Class A units  14,080,613 and 13,892,313 units outstanding Series D cumulative redeemable preferred units  10,953,847 and 11,200,000 units outstanding Total redeemable noncontrolling interests Vornado shareholders equity: Preferred shares of beneficial interest: no par value per share; authorized 110,000,000 shares; issued and outstanding 33,949,584 and 33,952,324 shares Common shares of beneficial interest: $.04 par value per share; authorized, 250,000,000 shares; issued and outstanding 181,913,554 and 181,214,161 shares Additional capital Earnings less than distributions ) ) Accumulated other comprehensive income Total Vornado shareholders equity Noncontrolling interests in consolidated subsidiaries Total equity $ $ See notes to consolidated financial statements (unaudited). 3 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Amounts in thousands, except per share amounts) For The Three Months Ended March 31, REVENUES: Property rentals $ $ Tenant expense reimbursements Fee and other income Total revenues EXPENSES: Operating Depreciation and amortization General and administrative Litigation loss accrual  Total expenses Operating income Income applicable to Alexanders Income applicable to Toys R Us Income (loss) from partially owned entities ) Interest and other investment income, net Interest and debt expense (including amortization of deferred financing costs of $4,426 and $4,049) ) ) Net gain on disposition of wholly owned and partially owned assets other than depreciable real estate  Net gain on early extinguishment of debt  Income before income taxes Income tax expense ) ) Income from continuing operations Income from discontinued operations  Net income Net income attributable to noncontrolling interests, including unit distributions ) ) Net income attributable to Vornado Preferred share dividends ) ) NET INCOME attributable to common shareholders $ $ INCOME PER COMMON SHARE  BASIC: Income from continuing operations, net $ $ Income from discontinued operations, net  Net income per common share $ $ Weighted average shares INCOME PER COMMON SHARE  DILUTED: Income from continuing operations, net $ $ Income from discontinued operations, net  Net income per common share $ $ Weighted average shares DIVIDENDS PER COMMON SHARE $ $ See notes to consolidated financial statements (unaudited). 4 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated Other Comprehensive Income (Loss) (Amounts in thousands) Earnings L ess Than Distributions Non- c ontrolling Interests Preferred Shares Common Shares Additional Capital Total Equity Shares Amount Shares Amount Balance, December 31, 2008 $ ) $ ) $ $ Net income (loss)       ) Dividends paid on common shares   )   ) Dividends paid on preferred shares      )   ) Conversion of Series A preferred shares to common shares (2 ) 3  90     Deferred compensation shares and options    2    Common shares issued: Upon redemption of Class A Operating Partnership units,at redemption value   8    Under employees share option plan   7 ) )   56 Change in unrealized net gain or loss on securitiesavailable-for-sale       )  ) Voluntary surrender of equity awards on March 31, 2009        Adjustments to redeemable Class A Operating Partnership units        Other     ) 5 )  ) Balance, March 31, 2009 $ ) $ ) $ $ Balance, December 31, 2009 $ ) $ $ $ Net income       Dividends paid on common shares      )   ) Dividends paid on preferred shares      )   ) Conversion of Series A preferred shares to common shares (2 ) ) 4      Deferred compensation shares and options   17 2    Common shares issued: Upon redemption of Class A Operating Partnership units, at redemption value   11    Under employees share option plan   16 )   ) Under dividend reinvestment plan   6     Change in unrealized net gain on securities available-for-sale        Our share of partially owned entities OCI adjustments       )  ) Adjustments to redeemable Class A Operating Partnership units     )    ) Other     ) 2 ) ) ) Balance, March 31, 2010 $ ) $ $ $ See notes to consolidated financial statements (unaudited). 5 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For The Three Months Ended March 31, (Amounts in thousands) Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including amortization of deferred financing costs) Equity in income of partially owned entities, including Alexanders and Toys R Us ) ) Straight‑lining of rental income ) ) Amortization of below market leases, net ) ) Litigation loss accrual  Distributions of income from partially owned entities Net gain resulting from Lexington Realty Trusts March 2010 stock issuance )  Net gain on dispositions of assets other than depreciable real estate )  Other non-cash adjustments Net gain on early extinguishment of debt  ) Write-off of unamortized costs from the voluntary surrender of equity awards  Changes in operating assets and liabilities: Accounts receivable, net ) Accounts payable and accrued expenses Other assets ) Other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds received from repayment of mezzanine loans receivable Proceeds from sales of real estate and related investments Development costs and construction in progress ) ) Investments in partially owned entities ) ) Additions to real estate ) ) Investments in mezzanine loans receivable and other )  Proceeds from maturing short-term investments  Purchases of marketable securities ) ) Restricted cash ) ) Distributions of capital from partially owned entities Deposits in connection with real estate acquisitions ) (9 ) Proceeds from sales of, and return of investment in, marketable securities Net cash provided by (used in) investing activities ) See notes to consolidated financial statements (unaudited). 6 VORNADO REALTY TRUST CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (UNAUDITED) (Amounts in thousands) For The Three Months Ended March 31, Cash Flows from Financing Activities: Proceeds from borrowings Repayments of borrowings ) ) Dividends paid on common shares ) ) Repurchase of shares related to stock compensation arrangements and related tax withholdings ) ) Dividends paid on preferred shares ) ) Distributions to noncontrolling interests ) ) Purchase of outstanding preferred units ) ) Debt issuance costs ) ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash payments for interest (including capitalized interest of $614 and $4,569) $ $ Cash payments for income taxes $ $ Non‑Cash Transactions: Adjustments to redeemable Class A Operating Partnerships units $ ) $ Conversion of Class A Operating Partnership units to common shares, at redemption value Dividends paid in common shares  Unit distributions paid in Class A units  Unrealized net gain (loss) on securities available for sale ) See notes to consolidated financial statements (unaudited). 7 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization Vornado Realty Trust (Vornado) is a fully‑integrated real estate investment trust (REIT) and conducts its business through Vornado Realty L.P., a Delaware limited partnership (the Operating Partnership). Vornado is the sole general partner of, and owned approximately 92.4% of the common limited partnership interest in the Operating Partnership at March 31, 2010. All references to we, us, our, the Company and Vornado refer to Vornado Realty Trust and its consolidated subsidiaries, including the Operating Partnership. Substantially all of Vornados assets are held through subsidiaries of the Operating Partnership. Accordingly, Vornados cash flow and ability to pay dividends to its shareholders is dependent upon the cash flow of the Operating Partnership and the ability of its direct and indirect subsidiaries to first satisfy their obligations to creditors. 2. Basis of Presentation The accompanying consolidated financial statements are unaudited and include the accounts of Vornado, and the Operating Partnership and its consolidated partially owned entities. All significant inter-company amounts have been eliminated. In our opinion, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and changes in cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the UnitedStates of America (GAAP) have been condensed or omitted. We have made estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. These condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q of the Securities and Exchange Commission (the SEC) and should be read in conjunction with the consolidated financial statements and notes thereto included in our Annual Reports on Form10-K and Form 10-K/A for the year ended December31, 2009, as filed with the SEC. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the operating results for the full year. 3. Recently Issued Accounting Literature On January 21, 2010, the Financial Accounting Standards Board (FASB) issued an update to Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures , adding new requirements for disclosures about transfers into and out of Levels 1 and 2 fair value measurements and additional disclosures about the activity within Level 3 fair value measurements. The retrospective application of this guidance on January 1, 2010 did not have a material effect on our consolidated financial statements. In June 2009, the FASB issued an update to ASC810, Consolidation , which modifies the existing quantitative guidance used in determining the primary beneficiary of a variable interest entity (VIE) by requiring entities to qualitatively assess whether an enterprise is a primary beneficiary, based on whether the entity has (i) power over the significant activities of the VIE, and (ii) an obligation to absorb losses or the right to receive benefits that could be potentially significant to the VIE. The adoption of this guidance on January 1, 2010 did not have a material effect on our consolidated financial statements. 8 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities Toys R Us (Toys) As of March 31, 2010, we own 32.7% of Toys. The business of Toys is highly seasonal. Historically, Toys fourth quarter net income accounts for more than 80% of its fiscal year net income. We account for our investment in Toys under the equity method and record our 32.7% share of Toys net income or loss on a lag basis because Toys fiscal year ends on the Saturday nearest January 31, and our fiscal year ends on December 31. As of March 31, 2010, the carrying amount of our investment in Toys does not differ materially from our share of the equity in the net assets of Toys on a purchase accounting basis. Below is a summary of Toys latest available financial information on a purchase accounting basis: (Amounts in thousands) Balance as of Balance Sheet: January 30, 2010 October 31, 2009 Assets $ $ Liabilities Noncontrolling interests Toys R Us, Inc. equity For the Three Months Ended Income Statement: January 30, 2010 January 31, 2009 Total revenue $ $ Net income attributable to Toys Alexanders, Inc. (Alexanders) (NYSE: ALX) As of March 31, 2010, we own 32.4% of the outstanding common stock of Alexanders. We manage, lease and develop Alexanders properties pursuant to agreements which expire in March of each year and are automatically renewable. As of March 31, 2010, Alexanders owed us $58,660,000 in fees under these agreements. Based on Alexanders March 31, 2010 closing share price of $299.13, the market value (fair value pursuant to ASC 820) of our investment in Alexanders is $494,781,000, or $297,600,000 in excess of the March31, 2010 carrying amount on our consolidated balance sheet. As of March 31, 2010, the carrying amount of our investment in Alexanders, excluding amounts owed to us, exceeds our share of the equity in the net assets of Alexanders by approximately $60,226,000. The majority of this basis difference resulted from the excess of our purchase price for the Alexanders common stock acquired over the book value of Alexanders net assets. Substantially all of this basis difference was allocated, based on our estimates of the fair values of Alexanders assets and liabilities, to their real estate (land and buildings). We are amortizing the basis difference related to the buildings into earnings as additional depreciation expense over their estimated useful lives. This depreciation is not material to our share of equity in Alexanders net income or loss. The basis difference related to the land will be recognized upon disposition of our investment. Below is a summary of Alexanders latest available financial information: (Amounts in thousands) Balance as of Balance Sheet: March 31, 2010 December 30, 2009 Assets $ $ Liabilities Noncontrolling interests Shareholders equity For the Three Months Ended Income Statement: March 31, 2010 March 31, 2009 Total revenue $ $ Net income attributable to Alexanders 9 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities - continued Lexington Realty Trust (Lexington) (NYSE: LXP) As of March 31, 2010, we own 18,468,969 Lexington common shares, or approximately 13.9% of Lexingtons common equity. We account for our investment in Lexington on the equity method because we believe we have the ability to exercise significant influence over Lexingtons operating and financial policies, based on, among other factors, our representation on Lexingtons Board of Trustees and the level of our ownership in Lexington as compared to other shareholders. We record our pro rata share of Lexingtons net income or loss on a one-quarter lag basis because we file our consolidated financial statements on Form 10-K and 10-Q prior to the time that Lexington files its financial statements. Based on Lexingtons March 31, 2010 closing share price of $6.51, the market value (fair value pursuant to ASC 820) of our investment in Lexington was $120,233,000, or $60,833,000 in excess of the March31, 2010 carrying amount on our consolidated balance sheet. As of March 31, 2010, the carrying amount of our investment in Lexington was less than our share of the equity in the net assets of Lexington by approximately $63,000,000. This basis difference resulted primarily from $107,882,000 of non-cash impairment charges we recognized during 2008. The remainder of the basis difference related to purchase accounting for our acquisition of an additional 8,000,000 common shares of Lexington in October 2008, of which the majority relates to our estimate of the fair values of Lexingtons real estate (land and buildings) as compared to their carrying amounts in Lexingtons consolidated financial statements. We are amortizing the basis difference related to the buildings into earnings as an adjustment to depreciation expense over their estimated useful lives. This depreciation is not material to our share of equity in Lexingtons net income or loss. The basis difference attributable to the land will be recognized upon disposition of our investment. Below is a summary of Lexingtons latest available financial information: (Amounts in thousands) Balance as of Balance Sheet: December 31, 2009 September 30, 2009 Assets $ $ Liabilities Noncontrolling interests Shareholders equity For the Three Months Ended Income Statement: December 31, 2009 December 31, 2008 Total revenue $ $ Net loss attributable to Lexington ) ) 10 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4. Investments in Partially Owned Entities - continued The carrying amount of our investments in partially owned entities and income (loss) recognized from such investments are as follows: (Amounts in thousands) Balance as of Investments: March 31, 2010 December 31, 2009 Toys $ $ Alexanders $ $ Partially owned office buildings India real estate ventures Lexington Other equity method investments $ $ (Amounts in thousands) For the Three Months Ended March 31, Our Share of Net Income (Loss): Toys: 32.7% share of: Equity in net income, before income taxes $ $ Income tax expense ) ) Equity in net income Interest and other income $ $ Alexanders: 32.4% share of: Equity in net income before stock appreciation rights $ $ Reversal of stock appreciation rights compensation expense  Equity in net income Management and leasing fees Development fees $ $ Lexington  13.9% share in 2010 and 16.1% share in 2009 of equity in net income (loss) $ $ ) India real estate ventures  4% to 36.5% share of equity in net income (loss) ) Other , net ) ) $ $ ) Includes a $5,998 net gain resulting from Lexingtons March 2010 stock issuance. Represents equity in net income (loss) of partially owned office buildings in New York and Washington, DC, the Monmouth Mall, Verde Realty Operating Partnership, 85 10 th Avenue Associates and others. 11 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4.Investments in Partially Owned Entities - continued Below is a summary of the debt of our partially owned entities as of March 31, 2010 and December 31, 2009, none of which is recourse to us. 100% of Partially Owned Entities Debt at (Amounts in thousands) March 31, December 31, Toys (32.7% interest) (as of January 30, 2010 and October 31, 2009, respectively): 10.75% senior unsecured notes, due 2017 (Face value  $950,000) $ $ 8.50% senior unsecured notes, due 2017 (Face value $725,000)  $2.0 billion credit facility, due 2012, LIBOR plus 1.00%  4.25%  $804 million secured term loan facility, due 2012, LIBOR plus 4.25% (4.50% at March 31, 2010) Senior U.K. real estate facility, due 2013, with interest at 5.02% 7.625% bonds, due 2011 (Face value  $500,000) 7.875% senior notes, due 2013 (Face value  $400,000) 7.375% senior notes, due 2018 (Face value  $400,000) 4.51% Spanish real estate facility, due 2013 $181 million unsecured term loan facility, due 2013, LIBOR plus 5.00% (5.25% at March 31, 2010) Japan bank loans, due 2011  2014, 1.20%  2.85% 6.84% Junior U.K. real estate facility, due 2013 4.51% French real estate facility, due 2013 8.750% debentures, due 2021 (Face value  $22,000) Mortgage loan, due 2010, LIBOR plus 1.30%  Japan borrowings, due 2010  2011  European and Australian asset-based revolving credit facility, due 2012, LIBOR/EURIBOR plus 4.00%  Other Alexanders (32.4% interest): 731 Lexington Avenue mortgage note payable collateralized by the office space, due in February 2014, with interest at 5.33% (prepayable without penalty after December 2013) 731 Lexington Avenue mortgage note payable, collateralized by the retail space, due in July 2015, with interest at 4.93% (prepayable without penalty after December 2013) Rego Park construction loan payable, due in December 2010, LIBOR plus 1.20% (1.45% at March 31, 2010) Kings Plaza Regional Shopping Center mortgage note payable, due in June 2011, with interest at 7.46% (prepayable without penalty after December 2010) Rego Park mortgage note payable, due in March 2012 (prepayable without penalty) Paramus mortgage note payable, due in October 2011, with interest at 5.92% (prepayable without penalty) Lexington (13.9% interest) (as of December 31, 2009 and September 30, 2009, respectively) Mortgage loans collateralized by the trusts real estate, due from 2010 to 2037, with a weighted average interest rate of 5.67% at December 31, 2009 (various prepayment terms) 12 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 4.Investments in Partially Owned Entities - continued 100% of Partially Owned Entities Debt at (Amounts in thousands) March 31, December 31, Partially owned office buildings: Kaempfer Properties (2.5% and 5.0% interests in two partnerships) mortgage notes payable, collateralized by the partnerships real estate, due 2011, with a weighted average interest rate of 5.84% at March 31, 2010 (various prepayment terms) $ $ 100 Van Ness, San Francisco office complex (9% interest) up to $132 million construction loan payable, due in July 2013, LIBOR plus 2.75% (3.00% at March 31, 2010) with an interest rate floor of 6.50% and interest rate cap of 7.00% 330 Madison Avenue (25% interest) $150,000 mortgage note payable, due in June 2015, LIBOR plus 1.50% (1.75% at March 31, 2010) Fairfax Square (20% interest) mortgage note payable, due in December 2014, with interest at 7.00% (prepayable without penalty after July 2014) Rosslyn Plaza (46% interest) mortgage note payable, due in December 2011, LIBOR plus 1.0% (1.25% at March 31, 2010) West 57 th Street (50% interest) mortgage note payable, due in February 2014, with interest at 4.94% (prepayable without penalty) 825 Seventh Avenue (50% interest) mortgage note payable, due in October 2014, with interest at 8.07% (prepayable without penalty after April 2014) India Real Estate Ventures: TCG Urban Infrastructure Holdings (25% interest) mortgage notes payable, collateralized by the entitys real estate, due from 2010 to 2022, with a weighted average interest rate of 13.54% at March 31, 2010 (various prepayment terms) India Property Fund L.P. (36.5% interest) revolving credit facility, repaid upon maturity in March 2010  Waterfront Associates, LLC (2.5% interest) construction and land loan up to $250 million payable, due in September 2011 with a six month extension option, LIBOR plus 2.00% - 3.50% (2.47% at March 31, 2010) Verde Realty Operating Partnership (8.3% interest) mortgage notes payable, collateralized by the partnerships real estate, due from 2010 to 2025, with a weighted average interest rate of 5.89% at March 31, 2010 (various prepayment terms) Green Courte Real Estate Partners, LLC (8.3% interest) (as of December 31, 2009 and September 30, 2009), mortgage notes payable, collateralized by the partnerships real estate, due from 2010 to 2018, with a weighted average interest rate of 5.29% at March 31, 2010 (various prepayment terms) Monmouth Mall (50% interest) mortgage note payable, due in September 2015, with interest at 5.44% (prepayable without penalty after July 2015) San Jose, California Ground-up Development (45% interest) construction loan, due in March 2013, LIBOR plus 4.00% (4.25% at March 31, 2010) Wells/Kinzie Garage (50% interest) mortgage note payable, due in December 2013, with interest at 6.87% Orleans Hubbard Garage (50% interest) mortgage note payable, due in December 2013, with interest at 6.87% Other Based on our ownership interest in the partially owned entities above, our pro rata share of the debt of these partially owned entities was $2,822,363,000 and $3,149,640,000 as of March 31, 2010 and December 31, 2009, respectively. 13 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 5. Marketable Securities The carrying amount of marketable securities on our consolidated balance sheets and their corresponding fair values at March 31, 2010 and December 31, 2009 are as follows: As of March 31, 2010 As of December 31, 2009 (Amounts in thousands) Carrying Amount Fair Value Carrying Amount Fair Value Marketable equity securities $ Debt securities held-to-maturity $ At March 31, 2010, aggregate unrealized gains and losses were $30,177,000 and $922,000, respectively. At December 31, 2009, aggregate unrealized gains and losses were $13,026,000 and $1,223,000, respectively. 6. Mezzanine Loans Receivable The following is a summary of our investments in mezzanine loans as of March 31, 2010 and December 31, 2009. (Amounts in thousands) Interest Rate as of Carrying Amount as of Mezzanine Loans Receivable: Maturity March 31, March 31, December 31, Riley HoldCo Corp. 02/15 10.00% $ $ Tharaldson Lodging Companies 04/11 4.47% 280 Park Avenue 06/16 10.25% Equinox  Other, net 11/11-8/15 1.35% - 8.95% Valuation allowance ) ) $ $ In January 2010, Equinox pre-paid the entire balance of this loan which was scheduled to mature in February 2013. We received $99,314, including accrued interest, for our 50% interest in the loan which we acquired in 2006 for $57,500. Represents loan loss accruals on certain mezzanine loans based on our estimate of the net realizable value of each loan. Our estimates are based on the present value of expected cash flows, discounted at each loans effective interest rate, or if a loan is collateralized, based on the fair value of the underlying collateral, adjusted for estimated costs to sell. The excess of the carrying amount over the net realizable value of a loan is recognized as a reduction of interest and other investment income, net in our consolidated statement of income. 14 VORNADO REALTY TRUST NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (UNAUDITED) 7. Identified Intangible Assets and Intangible Liabilities The following summarizes our identified intangible assets (primarily acquired above-market leases) and intangible liabilities (primarily acquired below-market leases) as of March 31, 2010 and December 31, 2009. Balance as of (Amounts in thousands) March 31 , December 31, Identified intangible assets (included in other assets): Gross amount $ $ Accumulated amortization ) ) Net $ $ Identified intangible liabilities (included in deferred credit): Gross amount $ $ Accumulated amortization ) ) Net $ $ Amortization of acquired below-market leases, net of acquired above-market leases resulted in an increase to rental income of $15,907,000 and $17,982,000 for the three months ended March 31, 2010 and 2009, respectively. Estimated annual amortization of acquired below
